Title: From Alexander Hamilton to John Adams, 20 October 1798
From: Hamilton, Alexander
To: Adams, John



New York October 20. 1798
Sir

The very obliging manner, in which you was pleased to assure me of the appointment of my nephew Philip Church, and the actual appointment of my relation Capta[i]n Hamilton to a Lieutenancy in the Navy, which I just learn from the Marine Department, are circumstances from which I derive much pleasure, which I consider as conferring upon me a personal obligation, and for which I beg you to accept my very cordial acknowlegements.

With perfect respect & esteem   I have the honor to be Sir   Your Very Obed servant

A Hamilton
The President of The UStates

